U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-136981 Gold Dynamics Corp. (Name of small business issuer in its charter) Nevada (State of Incorporation) N/A (I.R.S. Employer Identification No.) 2248 Meridian Blvd. Ste H Minden, NV (Address of principal executive offices) 949-419-6588 (Registrant's telephone number, including area code) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No _ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Small Reporting Company _x_ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The number of shares outstanding of the Registrant's common stock, par value $.001 per share, at March 5, 2014 was 103,250,000 shares. 1 Part I - FINANCIAL INFORMATION Gold Dynamics Corp. (A Development Stage Company) Balance Sheets January 31, July 31, 2014 2013 (Unaudited) (Audited) ASSETS Current Assets Cash and Cash Equivalents $- $- TOTAL CURRENT ASSETS - - TOTAL ASSETS $- $- LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable and Accured Liabilities $10,848 $8,348 Shareholder Loan 74,215 74,215 TOAL CURRENT LIABILITIES 85,063 82,563 Stockholders' Deficit Preferred Stock, $0.001 par value 50,000,000 authorized, none issued and outstanding - - Common stock, $0.001 par value, Authorized : 500,000,000, common shares 103,250,000 shares issued and outstanding as of July 31, 2013 and 2012 103,250 103,250 Additional paid in capital (23,379) (23,581) (Deficit) accumulated during the development stage (164,934) (162,232) TOTAL STOCKHOLDERS' DEFICIT (85,063) (82,563) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $- $- See Accompanying Notes to Financial Statements Gold Dynamics Corp. (A Development Stage Company) Statements of Operations April 17, 2006 For the Three Months Ended For the Six Months Ended (Inception) to January 31, January 31, January 31, January 31, January 31, 2014 2013 2014 2013 2014 General and Administration Expenses Professional Fees $2,500 $6,500 $2,500 $6,500 $106,260 Consultation Fees 4,500 27,000 Management Fees - 1,355 Filing Fee - 9,083 Rent 14,700 Advertising and Promotion Expenses $773 773 1,495 Bank charges and interest $202 202 404 5,041 2,500 7,475 2,702 12,177 164,934 Net (loss) for the period $-2,500 $-7,475 $-2,702 $-12,177 $-164,934 Net (loss) per share Basic and diluted $-0 $-0 $-0 $-0 $-0 Weighted Average Number of Common Shares Outstanding- Basic and Diluted 103,250,000 103,250,000 103,250,000 103,250,000 See Accompanying Notes to Financial Statements Gold Dynamics Corp. (A Development Stage Company) Statements of Cash Flows April 17, 2006 For Six months Ended (Inception) to January 31, January 31, January 31, 2014 2013 2014 Cash flow from Operating Activities Net loss $(2,702) $(12,177) $(164,934) Adjustments to reconcile net loss to net cash used in operating activities: - - Imputed interest Changes in: Accounts payable and accrued liabilities 2,500 11,773 10,848 Net cash used for operating activities (202) (404) (154,086) Financing Activities Additional Paid in Capital 202 404 (23,379) Proceeds from shareholder loan - 74,215 Proceeds from Bank Overdraft - - Proceeds from sale of common stock - - 103,250 Net cash provided by financing activities 202 404 154,086 Net change in cash - - - Cash, Beginning of Period - - - Cash,End of Period $- $- $- See Accompanying Notes to Financial Statements GOLD DYNAMICS CORP. NOTES TO THE FINANCIAL STATEMENTS January 31, 2014 Note 1: Organization and Basis of Presentation Gold Dynamics Corp. (the “Company”) is a for profit corporation established under the corporation laws in the State of Nevada, United States of America on April, 2006. The Company's primary operations began in April 2006 with an e-commerce focus and intends to become a producer of vitamin infused alcoholic beverages. As part of the change in operations, the Company has undergone a name change from Revo Ventures Inc. to Vita Spirits Corp to Gold Dynamics Corp. to better reflect the Company's new focus. The Financial Statements and related disclosures as of January 31, 2014 are unaudited pursuant to the rules and regulations of the United States Securities and Exchange Commission (“SEC”).
